The Attorney          General of Texas
                                                         December 22, 1982
MARK WHITE
Attorney General


                                        Honorable Henry Wade                   opinion No. MW-543
Supreme      Court Building
P. 0. BOX 12546
                                        District Attorney
Austin.    TX. 76711-2546               Dallas County Government Center        Re: Whether property owned by
512,475.2501                            Dallas, Texas   75202                  Offender    Preparation   and
T&Y      910/674-,367                                                          Employment Network is exempt
Telecopier      5121475.0266
                                                                               from ad valorem taxation

1607 Main St., Suite 1400               Dear Mr. Wade:
Dallas, TX. 75201-4709
2141742-6944                                 You ask three questions concerning whether the Offender
                                        Preparation and Employment Network, Inc., a non-profit corporation
4624 Alberta       Ave., Suite    160
                                        whose purpose it is to provide ex-offenders with employment training
El Paso, TX.       79905.2793           and assistance, is exempt from ad valorem taxation. The corporation
9151533.3464                            is claiming exempt status under section 11.18(c)(l)(C) of the Property
                                        Tax Code which exempts from ad valorem taxation the real and tangible
                                        personal property of charitable organizations "providing support to...
1220 Dallas Ave., Suite          202
Houston,     TX. 770026966
                                        the handicapped without regard to the beneficiaries' ability to
7131650-0666                            pay...." (Emphasis added). You first ask:

                                                    Does the word 'handicapped' as used in section
606 Broadway,        Suite 312
                                                 11.18(c)(l)(C) of the Texas Property Tax Code
Lubbock,     TX.    79401-3479
6061747.5236
                                                 include individuals whose 'handicap' is one of
                                                 status, or is 'handicapped' restricted to the
                                                 physically or mentally impaired?
4309 N. Tenth. Suite S
McAlten,     TX. 78501-1665
                                             This office has already construed section 11.18, Property Tax
5121662-4547
                                        Code, as establishing new criteria for determining whether property
                                        owners are eligible for ad valorem tax exemption as charitable
200 Main Plaza, Suite 400               institutions. Attorney General Opinion MW-288 (1980). Property owned
San Antonio,  TX. 76205.2797            by an organizatiqn can qualify for an exemption only if the
512/225-4191
                                        organization meets these criteria. Prop. Tax Code 611,18(a). If the
                                        claimant non-profit corporation is to be accorded a charitable tax
An Equal      opportunity/              exemption, it must first be exempt under section 11.18. See City of
Affirmative     Action     Employer     Waco v. Texas Retired Teacher Residence Corporation, 464yW.2d     346
                                        (Tex. 1971); Hilltop Village, Inc. V. Kerrville Independent School
                                        District, 426 S.W.2d 943 (Tex. 1968); Attorney General Opinion MW-288
                                        (1980). If it fails to qualify under section 11.18, we need not
                                        consider whether it is a "purely public charity" under the
                                        constitution.




                                                                     p. 1969
Honorable Henry Wade - Page 2   (MW-543)




     The Property Tax Code does not define "handicapped" for purposes
of section 11.18 (c)(l)(C). Nor has any court yet construed the term.
However, the Code Construction Act, article 542913-2, V.T.C.S., at
section 2.01 provides that:

         [Wlords and phrases shall be read in context and
         construed according to the rules of grammar and
         common usage.    Words and phrases that have
         acquired a technical or particular meaning,
         whether by legislative definition or otherwise,
         shall be construed accordingly.

"Handicapped" has been defined as "those at a disadvantage in economic
competition because of physical or mental defects." Webster's New
International Dictionary, 1133 (2nd Ed. Unabridged 1957).           An
examination of the Texas Constitution and Texas statutes indicates
that our lawmakers have consistently employed the term "handicap" or
"handicapped" to refer to those persons with physical or mental
impairments rather than to those persons who experience social or
economic disadvantage by reason of their status. See, e.g., Tex.
Const. arts. III, 551-a; VIII, §l-b; XVI, §6; V.T.C.S. arts. 601b,
$3.20; 4442a-1; 4442~; 5159d, §4(10); 6823a, 98. We believe that the
rules of common usage compel us to conclude that, when the legislature
employed the term "handicapped" in section 11.18, Property Tax Code,
it was referring only to those persons with physical or mental
impairments and not to those persons who experience social or economic
disadvantage by reason of their status.

     We therefore conclude that the term "handicapped" in section
11.18, Property Tax Code, refers to persons with physical or mental
impairments which place those persons at a disadvantage in economic
competition. The term does not include ex-offenders who are not
otherwise physically or mentally handicapped. Hence, a non-profit
corporation which provides employment training and assistance to
ex-offenders does not as a matter of law fall within the ambit of
section 11.18(c)(l)(C), Property Tax Code, which includes "providing
support to.,. the handicapped without regard to the beneficiaries'
ability to pay" among the organizational purposes which may receive
designation as a charitable institution. Because we so conclude, we
need not answer your second and third questions.

                            SUMMARY

            A   non-profit   corporation which     provides
         employment training and assistance to m-offenders
         does not as a matter of law fall within the ambit
         of section 11.18(c)(l)(C), Property Tax Code, and
         therefore, cannot be deemed exempt from ad valorem
         taxation as an institution "providing support




                                p. 1970
Honorable Henry Wade - Page 3    (MW-543)




         to...  the handicapped without         regard   to   the
         beneficiaries' ability to pay."

                                          xs



                                           MARK      WHITE
                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jim Moellinger
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Bill Kimbrough
Jim Moellinger
Bruce Youngblood




                                P. 1971